DETAILED ACTION
The following Office action concerns Patent Application Number 16/859,356.  Claims 1-10 and 12-17 are pending in the application.  Claims 4-6 and 14-17 have been withdrawn from further consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed April 8, 2022 has been entered.
The previous rejection of claims 1-3, 7-10, 12 and 13 under 35 USC 103 over Kamatani et al is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 7-10 and 13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Igarashi et al (US 6,821,645) in view of Jabbour et al (US 2008/0269491). 
Igarashi et al teaches an organic iridium complex having the structure:


    PNG
    media_image1.png
    206
    401
    media_image1.png
    Greyscale

wherein “m203” is 3, “n203” is zero, and Z201 and Z401 both include naphthyl (col. 16, Formula (20); col. 16, lines 35-40; col. 17, lines 25-29; col. 13, lines 54-57).
The organic iridium complex is a light-emitting compound included in a light emitting (emission) layer of an organic light emitting device (col. 47, lines 3-12; col. 48, lines 29-55).  The device comprises the emission layer located between an anode and a cathode (col. 47, lines 3-12; col. 48, lines 29-55).  The device emits red light (col. 2, lines 23-26).
Igarashi et al does not teach the orientation of naphthyl group Z401 bonded to the pyridine ring.
	However, Jabbour et al teaches an iridium complex compound containing the ligand group:

    PNG
    media_image2.png
    178
    161
    media_image2.png
    Greyscale

(par. 43-44).  The above compound shows a naphthyl group fused to a pyridine in the orientation corresponding to claimed structure “A.”  
	Igarashi et al and Jabbour et al both teach organometallic complexes for light-emitting materials.  Igarashi et al is silent regarding the specific orientation of the naphthyl group fused to the pyridine ring.  A person of ordinary skill in the art would have been motivated by design need to combine the orientation of the naphthyl group of Jabbour et al with the organometallic complex of Igarashi et al in order to obtain a suitable iridium complex for a light-emitting material.
	The above combination satisfies claimed formulas (1), (2), (3) and (8).  Formulas (10), (11) and (12) are not required since n is zero.
Regarding claim 10, Igarashi et al does not teach that the emission layer further includes a host material.
However, Jabbour et al teaches an organic light emitting device comprising anode, cathode and light emitting layer, wherein the light emitting layer comprises the emitting compound and a host compound (par. 4).  It would have been obvious to a person of ordinary skill in the art to combine the host compound of Jabbour et al with the light-emitting compound of Igarashi et al in order to form the light-emitting layer.
Claims 10 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Igarashi et al in view of Jabbour et al and further in view of Hasegawa et al (US 2008/0203908). 
Igarashi in view of Jabbour teaches an organic light emitting device comprising a light emitting layer comprising a light-emitting compound and a host compound as described above.  Igarashi in view of Jabbour does not teach the amount of light-emitting compound relative to the host compound.
However, Hasegawa et al teaches an organic light emitting device comprising a light emitting layer comprising a light-emitting compound and a host compound, wherein the weight ratio of host to light-emitting compound is 99:1, which equates to about 1 % by weight (abstract; par. 120).  Since Igarashi in view of Jabbour is silent regarding the respective amounts of light-emitting compound and host, a person of ordinary skill in the art would have been motivated to combine the amount of light-emitting compound of Hasegawa et al with the light emitting layer of Igarashi et al in view of Jabbour et al.
Response to Arguments
The previous rejection of claims 1-3, 7-10, 12 and 13 under 35 USC 103 over Kamatani et al is withdrawn in light of the applicant’s amendment. New grounds of rejection are presented above.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 17, 2022